DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2021 has been entered.

Status of Claims
Claim(s) 236-255 is/are pending.  Claim(s) 245 and 252-253 has/have been withdrawn.  Claim(s) 1-235 was/were previously cancelled.  Claim(s) 236-237 and 254 is/are currently amended.  Claim(s) 236-244, 246-251, and 254-255 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/119,395 filed 23 February 2015, is acknowledged.

Claim Objections
Claim(s) 237 is/are objected to because of the following informalities:
In claim 237, line 3, “skin of the patient” should read --the skin of the patient-- (as if referring to claim 236, line 6) in view of the addition of the limitation “skin of the patient” in claim 236, line 6
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 236-240, 242-244, 246-248, and 254-255 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field’2003 (US 2003/0050531).
Regarding claim(s) 236, Field’2003 teaches a medical tool for performing a medical procedure on a patient (medico-surgical device or embryo transfer catheter device, ¶ 0005-0008, Figs. 1-5), comprising: 
an elongate shaft (shaft, ¶ 0016, Figs. 1-2, #1) comprising a shaft wall (as shown in Figs. 2-5: ¶ 0017, “wall of the catheter”) and at least one inner core (minor lumen, ¶ 0017-0018, Figs. 2-5, #14 #14’ #14’’); 
wherein the medical tool comprises a dilator (¶ 0016, “The forward, right-hand, patient end #11 of the catheter is atraumatically rounded,” Figs. 1-2; ¶ 0018, “the catheter in the uterus,” such that the medico-surgical device or embryo transfer catheter device dilates the cervix or lower portion of the uterus in order for said device to be inserted in the uterus; ¶ 0021, “catheter may be provided as a combination device or assembly with an outer sheath #20 [only a part of which is shown in FIG. 1],” Fig. 1) used in the medical procedure in which a medical image (¶ 0018, “air-
wherein the at least one inner core is configured to minimize a distortion of the medical image created external to the shaft and reduce scattering with respect to the imaging signal received from the device external to the body of the patient and the medical tool (¶ 0017-0018, “minor lumen #14 is closed at both ends and is filled with air or some other gas … air-filled minor lumen #14…reflects considerably more acoustic energy”: structure of lumen #14 is between closed ends of the elongate shaft and comprises at least one of a gas or a vacuum [see dependent claim 254] such that structure of lumen #14 is interpreted as configured to minimize distortion of the ultrasound image and reduce scattering with respect to the ultrasound energy/wave/signal; ¶ 0006-0007, “lumen enhances ultrasound reflection from the device,” Fig. 2: the linear boundary 
wherein the shaft wall comprises a thickness (¶ 0016, “shaft #1 is…with…an outer diameter of 1.6 mm and an inner diameter of 1.1 mm,” such that wall of shaft #1 comprises a thickness of 0.5 mm; Figs. 2-5) configured to minimize the distortion of the medical image and reduce the scattering with respect to the imaging signal (¶ 0016, Figs. 2-5: structure of the wall of shaft #1 comprises a thickness less than 1.8 mm [see dependent claims 246-248] such that structure of the wall of shaft #1 is interpreted as configured to minimize distortion of the ultrasound image and reduce scattering with respect to the ultrasound energy/wave/signal).

Regarding claim(s) 237-240, 242-244, 246-248, and 254-255, Field’2003 teaches all limitations of claim(s) 236, as discussed above.
Field’2003 further teaches the following limitations:
the medical tool comprises at least a portion configured to be positioned (¶ 0018, “the catheter in the uterus”) at least 10cm below a surface of skin of the patient (¶ 0016, “shaft #1 is between about 180 mm and 380 mm long,” wherein 180 to 380 mm is equivalent to 18 to 38 cm, such that structure/length of shaft #1 is configured to be positioned at least 10cm from the patient’s vaginal opening into the patient’s uterus, i.e. below a surface of the skin of the patient, during creation of a medical image of the patient’s uterus, i.e. for monitoring shaft #1 during embryo transfer in the patient’s uterus) during the creation of the medical image (¶ 0018, “air-filled minor lumen #14…reflects considerably more acoustic energy”; ¶ 0002, “medico-surgical devices, such as catheters, that are visible under ultrasound observation”; ¶ 0006-0009, “viewing the catheter with ultrasound scanning apparatus”) of the patient's uterus (uterus, ¶ 0018).
the medical image comprises an image (¶ 0018, “air-filled minor lumen #14…reflects considerably more acoustic energy”; ¶ 0002, “medico-surgical devices, such as catheters, that are visible under ultrasound observation”; ¶ 0006-0009, “viewing the catheter with ultrasound scanning apparatus”) produced by an ultrasound imaging device (ultrasound scanning apparatus, ¶ 0009; ultrasound imaging equipment, ¶ 0003).
the shaft comprises at least a malleable portion (¶ 0016, “flexible shaft #1”).
the shaft comprises a diameter between 1.5mm and 25mm (¶ 0016, “outer diameter of 1.6 mm,” wherein a specific example in the prior art which is within a claimed range anticipates the range [MPEP § 2131.03]).
the shaft comprises a varying diameter along its length (shaft #1 comprises a varying diameter along the shaft’s length via its tip, as shown in Figs. 1-2: ¶ 0016, “The forward, right-hand, patient end 11 of the catheter is atraumatically rounded”).
the shaft comprises a varying cross-sectional geometry along its length (shaft #1 comprises a varying diameter, which consequently varies cross-sectional geometry, along the shaft’s length via its tip, as shown in Figs. 1-2: ¶ 0016, “The forward, right-hand, patient end 11 of the catheter is atraumatically rounded”).
the shaft wall comprises a material selected from the group consisting of: one or more metals; stainless steel; titanium; shaped memory alloy; nickel titanium alloy; one or more plastics (¶ 0018, “the plastic of the catheter”; claims 16-17, “shaft of a plastics material”; ¶ 0016, “shaft #1 of a clear, transparent polyurethane,” wherein polyurethane is a plastic); carbon fiber; polyvinyl chloride (PVC); silicone; one or more thermoplastic elastomers; one or more polymers (¶ 0016, “shaft #1 of a clear, transparent polyurethane,” wherein polyurethane is a polymer); and combinations thereof.
the shaft wall comprises a thickness less than 3.0mm (¶ 0016, “shaft #1 is…with…an outer diameter of 1.6 mm and an inner diameter of 1.1 mm,” such that wall of shaft #1 comprises a thickness of 0.5 mm; Figs. 2-5).
the shaft wall comprises the thickness less than 2.5mm (¶ 0016, “shaft #1 is…with…an outer diameter of 1.6 mm and an inner diameter of 1.1 mm,” such that wall of shaft #1 comprises a thickness of 0.5 mm; Figs. 2-5).
the shaft wall comprises the thickness less than 1.8mm (¶ 0016, “shaft #1 is…with…an outer diameter of 1.6 mm and an inner diameter of 1.1 mm,” such that wall of shaft #1 comprises a thickness of 0.5 mm; Figs. 2-5).
the at least one inner core is between closed ends of the elongate shaft and comprises at least one of a gas or a vacuum (¶ 0017-0018, “minor lumen #14 is closed at both ends and is filled with air or some other gas”), and wherein the medical tool is configured to be imaged (¶ 0018, “air-filled minor lumen #14…reflects considerably more acoustic energy”; ¶ 0002, “medico-surgical devices, such as catheters, that are visible under ultrasound observation”; ¶ 0006-0009, “viewing the catheter with ultrasound scanning apparatus”) by an ultrasound imaging device (ultrasound scanning apparatus, ¶ 0009; ultrasound imaging equipment, ¶ 0003).
the shaft comprises a proximal end (left-hand end in Figs. 1-2 that is opposite of right-hand patient end #11), and wherein the medical tool further comprises a handle positioned on the proximal end of the shaft (hub, ¶ 0016, Fig. 1, #2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 241 and 250-251 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field’2003 (US 2003/0050531) in view of Dubinsky (US 6,669,643).
Regarding claim(s) 241, Field’2003 teaches all limitations of claim(s) 240, as discussed above.
Field’2003 does not explicitly teach that the shaft comprises the diameter between 2.5mm and 10mm.
In an analogous sonographic examination of the uterus field of endeavor, Dubinsky teaches that the shaft comprises the diameter between 3mm and 4mm (col. 13, line 56 – col. 13, line 1, “Sizes and dimensions of the various components of the apparatus aspect of the invention will vary depending upon the types of examination, etc., for which the components will be used … The outer diameter of catheters used in vaginal/uterine examination has most advantageously been Selected at between about 5 to about 12 french [about 3 to 4 millimeters]”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the medical tool as taught by Field’2003 to comprise the diameter between 2.5mm and 10mm, since such a shaft comprising a diameter between 3mm and 4mm was well known in the art as taught by Dubinsky; since a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); and since no criticality is given for the claimed range.  The motivation would have been to optimize sizes and dimensions to effectively result in an advantage for vaginal/uterine examination (Dubinsky, col. 13 line 56 - col. 14 line 1), and there was reasonable expectation of success.

Regarding claim(s) 250-251, Field’2003 teaches all limitations of claim(s) 236, as discussed above.
Field’2003 does not explicitly teach:
the shaft wall comprises a thickness between 1% and 20% of the diameter of the shaft.
the shaft wall comprises the thickness between 1% and 15% of the diameter of the shaft.
In an analogous sonographic examination of the uterus field of endeavor, Dubinsky teaches that the shaft wall comprises a thickness that is about 12.5% of the diameter of the shaft (col. 13, line 66 - col. 14, line 4, “outer diameter of catheters used in vaginal/uterine examination has most advantageously been selected at between about 5 to about 12 french [about 3 to 4 millimeters]; the inner diameter is preferably sufficient to accommodate a 3 to 7 french biopsy device,” such that an outer diameter of 8 french or 2.67 mm and an inner diameter of 7 french or 2.33 mm results in a 0.33 mm shaft wall thickness that is about 12.5% of the outer diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft wall of the medical tool as taught by Field’2003 to comprise a thickness between 1% and 20% of the diameter of the shaft, or comprise a thickness between 1% and 15% of the diameter of the shaft, since a shaft wall thickness that is about 12.5% of a diameter of the shaft was known in the art as taught by Dubinsky; since a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); since a specific example in the prior art which is within a claimed range anticipates the range (MPEP § 2131.03); and since no criticality is given for the claimed range.  The motivation would have been to optimize sizes and dimensions to effectively result in an advantage for vaginal/uterine examination (Dubinsky, col. 13 line 56 - col. 14 line 4), and there was reasonable expectation of success.
	
	
Claim(s) 249 is/are rejected under 35 U.S.C. 103 as being unpatentable over Field’2003 (US 2003/0050531) in view of Vaillancourt (US 3,529,633).
Regarding claim(s) 249, Field’2003 teaches all limitations of claim(s) 246, as discussed above.
Field’2003 further teaches that the shaft wall comprises a metal sulphate material (¶ 0022, “the plastics from which [the catheter] is formed could incorporate an x-ray opaque filler, such as barium sulphate,” wherein barium sulphate is a metal sulphate).
Field’2003 may not explicitly teach that the shaft wall comprises a metal material.
In an analogous medical tubing field of endeavor, Vaillancourt teaches a medical tool for performing a medical procedure on a patient (col. 1, lines 24-26, “tubing [catheters] for medical and surgical purposes [formed] from materials which are opaque to X-rays so that the position of the tube in the human body can readily be determined”), comprising: an elongate shaft comprising a shaft wall (tube wall, col. 1, lines 54, Figs. 1-4), wherein the shaft wall comprises a metal material (X-ray opaque heavy metal, col. 1, lines 45-49, “a tube…is filled with an adequate quantity of precipitated barium sulfate [blanc fixe] or other X-ray opaque heavy metal”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft wall of the medical tool as taught by Field’2003 to comprise a metal material, since such a metal material comprised in a shaft wall of a medical tool and its function (Vaillancourt, col. 1, line 49, “X-ray opaque”) were well known in the art as taught by Vaillancourt; and since an X-ray opaque heavy metal and barium sulfate are art recognized equivalents (Vaillancourt, col. 1, lines 45-49, “barium sulfate [blanc fixe] or other X-ray opaque heavy metal”) known for the same purpose (e.g. X-ray opacity).  One of ordinary skill in the art could have substituted the X-ray opaque heavy metal of Vaillancourt for the barium sulfate of Field’2003, and the substitution would have yielded nothing more than predictable results (e.g. providing X-ray opacity to medical tubing) to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide an X-ray opaque material so that the position of the tube in the human body can readily be determined (Vaillancourt, col. 1, lines 24-26), and there was reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 01 February 2021 with respect to Drawings and Claim Objections have been fully considered and are persuasive.
The drawings, including replacement sheets of Figs. 3E and 8, were received on 01 February 2021.  These drawings are entered and acceptable.  Submission of the higher quality images is appreciated.
The objection(s) to claim(s) 237 has/have been withdrawn in view of the applicant’s arguments on page(s) 7 that claim amendments were filed 01 February 2021.
Applicant's arguments filed 01 February 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 7-10 that the cited reference(s) does/do not teach claim(s) 236 as amended.  In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present teachings from Field’2003 (different from previously cited Field’2010 [US 2010/0256577]) being used in the current rejection in view of the new ground of rejection necessitated by amendments.
Applicant’s additional arguments on page(s) 10 regarding claim(s) 237-244, 246-251, and 254-255 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 236.  These arguments are also not persuasive, because independent claim(s) 236 stand(s) rejected, as discussed above.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793